PER CURIAM.
Kirby was denied an appeal forma pau-peris from an order dismissing his application for a writ of habeas corpus, Judge Goodman certifying that the appeal is without merit and not taken in good faith.
 He asks this court’s order to command Judge Goodman to allow an appeal. The allowance of an appeal forma pauperis is within the discretion of the court applied to and an appeal forma pauperis may not be taken if the trial court certifies it is not taken in good faith. 28 U.S.C. § 1915.
The petition is dismissed.